OFFICE   OF THE AlTORNEY       GENERAL   OF TEXAS
                              AUSTIN




flOnOMblo c. R. xil;l@l’
QOQQlSS~OtlBP




                                             ialan OS this D,par8-

                                                 sa4wm of yrw8eat




                                   oh0 WeoQ4 p#t in the OmploJ-
                                part uadsr the nploymmt a08
                           on &?P%l 1, liw?
Hon. C. R. Miller, p4g4 2


oontraot wa 6 lxeoutob Dooember J,,1937, and oontlnued in
exlstonoo until April 1, 1939. 'he rtfldavlt of C. A. KoAdm
rt~ter that the subsequmt   contract betwoeatiimandDoahsr
oontained the mm    previslcnaPIItho ilrst  oontmct arentioned.
          The meatmndum of agreement merko& Exhibit IA’ ir
the original ocntraot oxeoutcdby Strnnge,~noAd4n and De&w.
          The l$fldavltr subalttrd disoloae praotloeovhloh
acrenot in aword w%th the term4 of the oontraot batwren the
pnrtlea; this being an inquiry into the rslatlenshlpbetveon
the parties, YO think it neoesmry to look to the aontract
and to the ?aatr boferr WJ.
              Art&cl6 522lb,.Seotion17 (4) reader
          l'Employingunit' mans a4 ladividualor
     typo t? organirattoa,lnaludlw any prartaor6Up,
     . . .
              Artlolr 5221b, Seotlon 17 (g) (11 readso
              '(8) (1) 'mployaent ‘   subJoe   to the   ether
     prorlrIon8 OS this nubaaotion,aednt awvloo, In-
     0iuahg  asrvioe in lntsrrtats ao4meror,.p~rtorm4d
     for wag45 or under any contract of hire, urltten
     or oral, expriar or lapllod, provided that any
     awvloes psricrsed by an lnd~vldualfor uagm shall
     be doomed to be employment rubJo& to thla Abet
     unless and until it la shown to the ratlsfaotlon
     or the Comaia6lon t;hrtsuah individualbar bean
     mad till oontlnue to be free Srom oontrol or dlrsa-
     tloa over the parfornanaeof auoh ~onloes both
     under him contract of rervlos and ln isat;*
              Artlalo 522lb;,seotlen17 (0) rradr:
         "(0) 'sragor'mar& a11 reamoration payable
     for ~;ersonalrerviass, lnaludlug oommlrelonrand
     bonurrcr and the cash valoo of all remuneratloa
     payable in any eedlum ether fhsn oash. . .I
          The aentrsat oubalttrtllndloatos that there 1s an
*sreploylngunit* in th%r Lnatrnos. The nfatutery  d4flaItlen
of vngat Is brorrdenough to laaluda the veekly vag4 *id     to
lion. C. R. Miller, page 5



Doshsr and aleo ineludrr hi4 oolnrlrrlon4.Lot ue now dotor-
Alne if ths ocntreot is eno for rervloer or 14 a partnornhlp
agroeasnt.
          Referring to the artlol4s of agreement or the oon-
traot between them partlea, we notlas th4t in the flrat
paragrrph P. L. 3trang4, Sr. pad Charler A. MoAdan reelts
that they hro ths parties of the firmt part and that they
era the ovr~4rs of rsstaunnts in LboL4nxmn,War%4 And Beur
Countl44. The r44taurantundor qu44tion 14 ia 84x~r county.
           In paxngmph ?fe.2 of the aontrtot the part144 of
the flrrt part 4gr44 to aealgn to party a? ths araond prrt
on-third 4hemo in the not profltr of the busln444 and to pay
him a w44kly ulary of 820.00 per rook ma long a4 ha devotes
hlr tire and attentlan to mid burlao44 aa aanager thsruof.
In the mama paragraph it i4 proridod that Amy pmpo44d ohm@4
in the polloy 4nd aenduot of thr burlnsrs mat be qpWd      UpOA
by ono of the partlss   of the first part; ?urthrr that party
of the 4secPndpart is bouod to carry out tho purpo444 AA~ de-
sign4 of the part%48 of the first part IA the marmgsmsat   of
the buSlA444; that   h4 (Do4hsr)hre no authority to make aBd
enter into oentraetr of 4~y k,lnathat will be blndlng upoa
the pwtls8   of the flmt part without first Obta%Ahg their
oon4oat IA vrltM$;    that whllo h4 is In o,ontrolof the burl-
n444, ha must prorptlp drpo4lt ill funds in the South Texas
BiatlonrlBank of %a Antonko, Porsa, to tho are&U of the
Chlokan Ijhak uid operate tho buslalrsrvlth f&area~& oautlon,
having duo regard for th4 vl4b44 and poliay of tho part108
sf the flrrt part, aad bolng fuilia,r wlth th4 aaMor an4
foam %A t&lab 4uah burlnsrs 14 o aratsd h4 adhere to 8~4,
ana not es4k to altar or ahsags f: n my way without the OOA-
sent noaorrary as heroin utAt4d.
          IA paragraph No. 3 of thlc oontrrat it 14 pm%dod:
*All help mustmeet ulth approval of elth4r e? the prrtltr
of the flrrt part,,oth4rwine the 4ald H. W. Oooh4r rlll
t~edlctsly dleuhnrgo 4nld sA~loy494 and vi11 44~~18~part188
mooting with the approvrtlof All ooncerA4d.Y
          Parrgraph rlof the aontraot pmvldaa that the
pmty of the eeaond pa-t vi11 use the aoaountlng 6Yet4A
rpeolthsd by partlas a? the iirst pmt.
Hon. G. R. Miller, pege 4


           Paragmph S prorldee tfiatIt Is *underetooaend
agreed that et any the perty of the eecond part ehould leere
employment        of   partlee    of   the first   part   br   QIUOO of    diemiee81,
dleo!u%rgeor death or party or the eeoond part then he or
his heirs ehell be paid in oeeh end proper aooountlagmede
thereof or hIe one-third Interest in operatlon or eald buri-
neee. . .*
          It oannot be dleputed that under the terms of this
ooatreot Doeher Ir not rree rrom control or the partier oi
the riret part.

          There are many 6erlnltIoneof pcrrtnerehlpe, both
by the oourte and luthore. There Are ilao dlrrereat  emen-
Wale whloh have bean held to be the teet or the exletenoe
of A partnerehip relAtioneMp. some oourta hers Applied the
prorite aad lome test; others look to the oontrol or the buel-
neer, together with other eurrouad~ngraote. The Intention
or the partlee ir the test uead in my   Inrt~npnoer.
              The oourte or Taxes hare reruee4 to oonalude that
ehrlng    in the net prorttr or 6 surlneen 18 mrrloient to
oonntitute   a partnership. The SupremeCourt or Texas In the
ci~neor Freeman TA. Huttlg s~eh ~na Door Comprny, 153 3. Y.
182, rrkee the relatloa asame by the pArtier the aritor%on
or partnership and reoogulsee that profit-eharlagIs oae teat
or that     rel8tlon.
              Upon thle eubjeot 38 Pexar JurIeprMerme                     p.   844 ha8
thle   to   6~:

              The mt             0s profit-ehdrlngie not alone            drth3nt
       to eetrblleh the exlatenoe of e partnerahlp relation
       among the tirers;  It In only en evlbentlw feet;
       other aleeats muot oonouT And be aonetbere~d.Ae
       between third persona And AIYIalleged pArtnerrhlp,
       prorlt-sharinglo evlaenoe of partnerrhilp,  where88
       as betueen themeelteathe lo tua l lntetitor partiiu
       to be or riot to be partner6 determines. . .*
          We think we aan SArSiY ray that the exletenoe 0r
the ounerehlp or one-third ar the net profltu of the buelneeo
in this Ineteaue,together with  the one-third ownerahlp IA
the Atock an hand boor not conrt%tute Doeher &partner. The
lease, the ‘butlblng,mm3the rIxturee Are the property or the
Beet.C. R. IIlller,)#tSe5


partlea of the first part md omerehlp a066 not +*8t In tRe
t&se oontmotlng parties. %a mtoek on hand In this Iaetsnse
rupreeentogerlrhsbls roods rlmoet eroluelvel~.
          In 20 Rawle C. L. p. 831, us find t&I8 rtatementr
           ‘The partiaular test as to the exlrteme oi
     the partnershiprelstlon vhioh Is rort wlbely so-
     aepted today and vhIoh Ie l9@lorble lspecially es
     betueen the psrtlss tbereelveaIrrerpeetIveof tha
     rights of third person8 is th*t II partnersM 18
     rormeflend exlmta only when it ~88 the bnteaFion oi
     the partiem that ther shauld be partners. . . . On
     the other hand, tf the tame   oi the oontraot exI8E
     llrg betwem the perties &o:not oonetltate a part-
     norsUp, nene r%lZ be deolme4, sven thou@ the
     parties In rortlaosll the amaugment    one. . .'

          In this aontractuRat,   rIgRt   4W   DoeRor   et0        rb
the polloiee  0r th8 bu8Ine86, to eontract ror the b     lae88,
to oomtrol the bu8Ino88 aad ulse thr ultimate d*ol*I
                                                  %           om
tRe pereonnel  or the ?m818e88?                          9,

          The prrtier 0r tRe rimi part vere 08rorul to et&a
la the oontraot that ther vvre th8 morr   or the plsee o?
bu8lneee In t?snAntonlo; thmt ill propo8eclehangea 113policy
rad oonduat of the b~abesa mart be agree6 upon bf thee8
that the party or tRe second pas% hsd no autherlty to MkS
or enter into am oontraotr 0r any kind; that sillhs19 mat
moot with the rpproval or the partlea or the tIr8t p&rt;~ e&A
the kind o? saaounting 8yntem WLO epeoliied br the partler
or the rirrt part.

          In paragraph 5 the c)ontmot    6etLnitely mbkee pro-
vI8lon ror the llqulilstion  0r Darher*o  Interest ln tR e l+ent
@r •d18~I~8~l or dleohmrge.*    The inteutlon or the prrtlea
In tRle oontraot appears olelr to 08. Tha Intention of
Ma&lea A& 2btrmge war to e~m9loyA manager 0r their buelaesa
in San Antonio giving him M tnteFert la tlm net PIWilt
in order to promote hla psrsonsl Intrreet ud beet &fort8
in the managementof the bn8Iae88.
          Mr.' Zosher doe8 ~~equIr* ~3 intermvt In the net 9rn-
rits ot the burtnors un43er&hi8 oontxwat but a8 oolpensstIaa
for hts asrvlcres; he doss not hare oontrol over the huslne88
nor doea hs hrva ownership In the permanent aaeets Cd th8
burinese. Tha oontx%at does not evLdan@s A true    intsntion
or the oontmoting parties to f0Pa a paxrtn6rehIp.
ILon. c.     R. Wlller,     page       6



                              oi other Stater mapport our par%-
               The atithorltlear
tion that one rso4~Ivlag I).rhare of the profit8                          0r    a buslneer
as compeaeatloafor srrvice~ Ir not thereby made a partner.
see Brsinig v. sparrow, 80 1. E. S7; Bond v. W    78 3. t.
37; In Re Clorenor 300tt C. C. El.Unmploymeat Y*rmirano*
~ervlcm, 8. X. page 35566; klagnsrv. Bottle@, 139 U. *. 4215.
             In Wirconrln In the cam of Yagner t. Bhttlo8, 139
Barb. V. 425, the court raid that    the deflnitlon of partnwrhip
Ir eluolve and dlffloult of applIoatIon beoauret lWWC~ Lt
lp p ur rthat   one should Juro In the profits oi an enter-
prim am oompanratlonfor mmvioes, property, or opportunity
fuu;;ahed by him In rid of the beelneme, no putnorrhlp M-
             Be muot share In the pmfltm as muoh m&d not m oo~-
pmuilon        Sor rmvlo~ or property* or the pwtlu 60 net
beooee partners.*
               biter      reablng the auly mthorltlu in thla Stat0
upon the 8ubJmt            or pmtnnmhlps   @ad the oama
Y8lker-Brlth Cotplny ~(1. Roan, 43 8. fi.
V8. Bank 0r OrmntI110,  e 8. Y. 84; nurmy                           Qianlq        strtu
Co. em. Exchange          Nations1         Bank,       61 P. Y. 806, md         the       moat
rooent reported drol,rlon upon thla sabjoot fouad In In Rer
Zoitr, m opinion of the Appallate Court   of Indlum redored
January 23, 1941, aot            yet       reported,      we 8re oomInca4             that
the oontcaot did not oonrtltute & partnercrhipbetween                                     the
aoatrmting        parties     prior to Apr%l 1. 19SQ.
               The affidavit of Hr. NoAbe                      reolter that the ~0th
tmot use tbs larcmftar                     the mbangs in the oostrmtiag                   part%ea
on April 1, 1939; hojrsvsr, a oopf of the orrtiiioate oi a8-
mamrd name fllrd in Bexar County, rexam. OQ the 11th day of
Oecmmber, 1938, llstr both #sAdan aad Dasher ae partnOF@.
               Iota hare     eubeItte&          a oontraot or memorandum of


           The affldrarlts uubmltted indloots a brparture frOn
the terms  of the oontraot Ia a f6w inrrtan0u. Tim vsrlanoe,
in our ~pln.iOa, 1s Aqt #bUifi0ientto pr*0lude the ~nmployRWt
a0ibtp6nsati0nCOIWIISSIO~ rr0n ding                        l   r imi:Dg   tht     mmhrr         18
not   irea    from ooatrol or dlrretlos under hlq aontraot mad ln
Hon. C. R. Miller, page 7


raat . On&or the deflnltion o flaploymsnt quoted onpge 2 of
thI8 opinion the burden of Mti8iylzig the CoamInslonof ths
freebornof aontrol or dlreotlon la upon the party aerrertlng
8uoh freedom. Your ComaIsslon should determine from all of
the faotr If that burden ha6 bemn dl*oharge&
          A8 it Is adaltted that   the teras of the oontraot
exlrtlng botveen the putls8   aftcsrApril 1, 1939, remalaod
the 8~0, we do not think that    the new oontraot areated 8
prrtnerahlp.
                                        Xour8   tory truu
                                   ATT0IW.X OE1ERAL OF TEXAS